Citation Nr: 0207208	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for myasthenia gravis (MG) 
and diabetes mellitus (DM) as a result of VA medical 
treatment in May 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1964 to June 
1966.

This appeal arises from August 1996 and January 1998 rating 
actions that denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for MG and DM as a result of 
VA medical treatment in May 1994.

In November 2001, the veteran testified at a hearing before 
the undersigned Member of the Board of Veterans Appeals 
(Board) in Washington, D.C.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2. The RO received the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
in December 1995.

3. According to uncontradicted competent medical opinion, the 
failure to diagnose MG during VA medical treatment in May 
1994 was not improper, and the progression of the MG 
requiring treatment with medications and the development 
of DM are not the result of VA medical treatment in May 
1994.

4. This case does not involve medical complexity or 
controversy requiring an advisory opinion from an 
independent medical expert (IME).


CONCLUSIONS OF LAW

1. The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 1991) (as in effect prior to 
October 1997); 38 C.F.R. § 3.358 (as in effect prior to 
October 1997).

2. An advisory opinion from an IME is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records and post-service medical records, 
to include a report of VA hospitalization in May and June 
1966, December 1966 and December 1968 VA examination reports, 
a November 1971 U.S. Public Health Service (USPHS) hospital 
report, records of regular USPHS outpatient follow-up 
treatment and evaluation from November 1971 to July 1975, and 
a February 1974 VA examination report are negative for 
findings or diagnoses of MG or DM.  

VA outpatient records of 20 May 1994 show that the veteran 
was seen with a         2-week history of pressure behind the 
left eye with blurred vision.  On examination, an 
approximately 1-week history of left eye pressure and 
discomfort and intermittent blurriness was noted, as well as 
pruritus and discharge and "closing of the lid."  He stated 
that he felt more pressure in the afternoon.  There was no 
history of eye trauma, infection, or glaucoma.  He was noted 
to have been last seen by an ophthalmologist in April 1993 
for refractive error.  On current examination, visual acuity 
was 20/15 on the right and 20/20 on the left.  Cranial nerves 
II through XII were intact.  Examination of the eyes showed 
no injection or discharge.  There was left eye ptosis with 
minimal asymmetry.  The sclera were clear.  Extraocular 
movement was intact.  The assessment was left eye pain 
(discomfort), etiology unclear.  The examiner noted that no 
ophthalmologist was currently available, and instructed the 
veteran to go to an Emergency Room if there was any worsening 
in left eye pressure or change in visual acuity.  

VA outpatient records of 6 June 1994 indicate that an 
Emergency Room neurologist saw the veteran because an eye was 
"almost closed."  The examiner noted that the veteran would 
probably be admitted to a hospital for a work-up the next 
day.

An electroencephalogram and a visual evoked response study by 
R. Rhee, M.D., on 8 June 1994 were normal.

On neurological examination by Dr. Rhee on 11 June 1994, the 
veteran was noted to have been seen in the Emergency Room of 
Brick Hospital for drooping of the right eyelid.  He gave a 
history of the onset of left eyelid drooping approximately    
3 to 4 weeks ago, which lasted about 3 days.  4 or 5 days 
later, he reported the development of eyelid drooping on the 
right, which then worsened every day.  Towards the end of the 
day, his right eye was almost closed.  He then experienced 
double vision and blurred vision.  He reported no difficulty 
with breathing, swallowing, or walking.  No history of 
diabetes was noted; he was a known hypertensive.  

On current neurologic examination, there was no nystagmus.  
The veteran complained of double vision when looking to the 
extreme left, but not to the right.  There was no gross 
extraocular muscle deficit.  There was ptosis on the right 
side covering about one-third of the iris, but when the 
veteran squeezed his eyes, he had full strength of the 
orbicularis oculi on both sides.  Facial muscles were 
symmetric in the nasolabial folds around the mouth.  Tongue 
movements were normal.  There were no gross swallowing or 
breathing problems.  Neck muscles were intact, and jaw 
muscles normal.  Upper and lower extremity strength was 
normal.  Deep tendon and plantar reflexes were sluggish.  The 
Babinski sign was absent.  A carotid duplex ultrasonographic 
study was mildly abnormal, and a transcranial Doppler study 
was normal.  

The diagnostic impressions were alternating ptosis associated 
with transient and mild diplopia, with the possibilities 
being MG; a subacute central nervous system infection, such 
as sarcoidosis; microvascular insufficiency; and Lyme 
disease.  On the basis of these impressions, a Tensilon test 
was conducted, and the result was only equivocal, not 
dramatic, as a result of which a repetitive nerve stimulation 
test and magnetic resonance imaging (MRI) of the head were 
planned, as well as other studies to rule-out vascular 
lesions, and a spinal tap if necessary.  The examiner 
commented that, so far, there were no signs of noticeable 
muscular weakness, respiratory distress, or bulbar 
dysfunction.        

A repetitive nerve stimulation test by Dr. Rhee on 27 June 
1994 noted a clinical history of double vision, a drooping 
eyelid, and findings consistent with a 3rd nerve palsy, with 
weakness of the superior rectus and inferior recti, as well 
as some weakness of the inferior oblique rectus muscle on the 
right side.  The impression was that this was a negative, at 
best equivocal, repetitive nerve stimulation test.  Since an 
initial Tensilon test on 7 June was also noted to have been 
equivocal, Dr. Rhee prescribed Mestinon, 60 mg. 3 times per 
day, for therapeutic-diagnostic purposes.  The veteran was 
noted to have taken Mestinon for the last 4 days without 
having shown significant improvement.  He was able to open 
his right eye, but it did not stay open.  A spinal tap was 
planned, as well as a cerebral angiogram to rule-out an 
aneurysm arising from the posterior communicating artery, 
which often compressed the 3rd nerve.

In early July 1994, the veteran underwent a cericocerebral 
angiogram.  D. Flynn, M.D.,'s impression was small left 
posterior communicating artery aneurysm with its origin 
adjacent to the left internal carotid artery.

Following MRI of the brain by R. Traflet, M.D., in late July 
1994, the impressions were normal appearing brain, and 
sinusitis.

On examination by M. Gizzi, M.D., in early September 1994, 
the veteran presented with bilateral ptosis.  A history of 
left-sided ptosis and a feeling of pressure behind the eye in 
April 1994 was noted, which symptoms reportedly resolved 
after 3 days.  Several weeks later, he reportedly experienced 
the same symptoms in the right eye, which symptoms did not 
resolve.  Left-sided ptosis recurred approximately 2 weeks 
ago.  The veteran stated that the ptosis worsened as the day 
wore on.  He also experienced an oblique diplopia that was 
eliminated by covering either eye.  He denied any visual 
loss, but had darkening of vision secondary to ptosis.  He 
occasionally felt as if there was blurring affecting the left 
eye.  In recent weeks, he noticed some left-sided facial 
weakness.  Approximately 3 days ago he discovered that he was 
unable to throw a basketball into a hoop.  He felt mild 
weakness in the left hand and was unable to hold heavy 
objects for a long time.  His past ocular history was 
negative except for wearing eyeglasses for reading and 
distant vision.  Also noted was a history of borderline 
hypertension and a right bundle branch block [the veteran is 
service connected for myocarditis].  His medications included 
verapamil; Mestinon, 60 mg. every 6 hours; and nitroglycerin 
sublingually as needed for chest pain.  A past lumbar 
puncture was noted to have been negative.

On current examination, visual acuity was 20/50 on the right 
and 20/40 on the left, improving to 20/25 with pinhole.  
Visual fields were full to confrontation.  On examination of 
ocular motility, there was full abduction of the right eye, 
but markedly restricted adduction, elevation, and depression.  
There was moderate restriction of adduction of the left eye, 
with minimal restriction of elevation and depression and no 
restriction of abduction.  On attempted convergence, there 
was pupillary constriction but no adduction of either eye.  
There were palpebral fissures measuring approximately 8 mm. 
on the right and 5 mm. on the left on primary gaze.  There 
was evidence of lid fatigue, greater on the left than the 
right.  There was a positive lid twitch sign on the left.  
There was no afferent pupillary defect.  The optic discs were 
of good color, with only slight temporal pallor bilaterally.  
Retinal pigmentation appeared to be normal.  The vasculature 
showed no abnormalities.  Corneal reflexes were intact and 
symmetric.  

On the remainder of the cranial nerve examination, facial 
sensation was symmetric.  There was slight flattening of the 
right nasolabial fold.  Auditory acuity was symmetric.  The 
palate was symmetric on phonation, and the tongue protruded 
to the midline.  Sternocleidomastoid strength was 5+ 
bilaterally.  There appeared to be slight weakness of neck 
extension.  There was mild pronator drift on the left.  
Elsewhere, strength was 5/5.  Deep tendon reflexes were 2+ 
and symmetric.  There were no Hoffmann or Babinski signs.  
Coordination measured with finger-to-nose and rapid 
successive movements was normal.  Sensory examination for 
temperature and vibration was normal, and gait was 
unremarkable.

The diagnostic impression was that the veteran appeared to 
have MG largely restricted to the ocular musculature, but 
with some evidence of weakness of the facial neck and left 
upper extremity musculature.  The examiner noted an equivocal 
Tensilon test in the past.  An acetylcholine receptor 
antibody test was planned.  The only other differential 
diagnosis was noted to be an oculopharyngeal dystrophy.  The 
veteran was noted to have a cardiomyopathy, but no features 
of myotonic dystrophy, and the examiner knew of no late-onset 
variants of Kearns-Sayre disease.  The doctor increased the 
veteran's dosage of Mestinon, now to be taken once every 3 
hours.

Subsequently in September 1994, the Teterboro Laboratory 
interpreted an acetylcholine receptor antibody test as 
negative.

Mid-September 1994 VA neurological clinical outpatient 
records noted a diagnosis of MG, for which the veteran had 
had a full work-up at a private medical facility and was 
taking Mestinon.  Possible left-hand weakness was noted.

When the veteran was seen in late September 1994, Dr. Gizzi 
noted no change in his symptoms despite the increased dosage 
of Mestinon.  The ptosis persisted, and extraocular movements 
were still very restricted.  The pupils were reactive 
bilaterally.  There was mild weakness of both upper 
extremities.  The impression was confirmed MG, and it was 
felt that the veteran might need prednisone.

Subsequently in late September 1994, the veteran was referred 
to O. Lee, M.D., an electromyographer, for repetitive nerve 
stimulation to rule-out MG.  He was noted to have developed 
the progressive onset of bilateral ptosis since April, and 
undergone an extensive neurological work-up.  In the last 2 
days, he had been experiencing left upper extremity weakness, 
more in the hand than the shoulder.  A 4-month history of 
numbness of the hands and forearms bilaterally was noted.  
There was right-sided facial weakness.  The veteran denied 
double vision and swallowing difficulty.  He stated that he 
had become confused at times on a few occasions over the past 
2 to 3 weeks.  On current examination, there was complete 
ptosis bilaterally with significant weakness of the 
orbicularis muscles bilaterally.  Other facial muscles were 
not objectively weak, but the veteran stated that the right 
side of his face felt weak.  There was almost a left wrist 
drop, and a very weak left-hand grip; elbow flexion and 
extension were normal.  The muscles of the right upper 
extremity, neck, and trunk were essentially normal.  Reflexes 
were symmetrically present at all 4 limbs.  No pathological 
reflex was noted.  Following a repetitive nerve conduction 
study and left facial nerve stimulation, the examiner felt 
that the findings were compatible with a post-synaptic 
neuromuscular junction disorder such as MG.     

When the veteran was seen in mid-October 1994, Dr. Gizzi 
noted that treatment with Mestinon had only been mildly 
helpful, as a result of which treatment with prednisone was 
begun 2 weeks ago at a dosage of 20 mg. twice daily.  It was 
currently unclear as to whether the veteran had improved.  He 
still strained to keep his eyelids open.  There had been no 
gastrointestinal side effects except for increased hunger.  
The problem with his hands came and went.  The dosage of 
prednisone was now increased to 20 mg. 4 times daily, to be 
taken with Mylanta 4 times daily, and Mestinon, 120 mg. every 
3 hours.  If this failed in 2 weeks, it was planned to 
consider a thymectomy.

In late November 1994, Dr. Gizzi noted that the veteran had 
begun improving about 3 weeks ago.  Ptosis and 
ophthalmoplegia were resolved, and there was no diplopia.  
The side effects were leg and stomach cramping and increased 
blood pressure, and the veteran complained of polyuria.  The 
dosage of prednisone was now decreased to 20 mg. 3 times a 
day; Mylanta and Mestinon were continued.

Later the same day in late November, the veteran walked in to 
a VA outpatient clinic seeking medical attention for 
complaints of a nosebleed and increased blood pressure.  When 
he was not seen after waiting 2 hours, he left the clinic, 
stating that he would go to the Emergency Room for help.

A VA outpatient clinical note indicates that the veteran was 
telephoned at work        2 days later in late November.  He 
stated that he had been taking prednisone for MG.  He was 
still concerned that his blood pressure might be increased.  
He was advised to go to a VA Emergency Room on a walk-in 
basis, and to schedule a subsequent appointment at the VA 
outpatient clinic at his convenience.  He declined the option 
of an appointment at another medical facility on the current 
afternoon.  When the veteran was telephoned again in the late 
afternoon, he stated that he had not gone to the VA Emergency 
Room, and that he would probably go to a private Emergency 
Room.

Subsequently, in late November 1994, the veteran was admitted 
to the Kimball Medical Center with a past medical history of 
MG, for which he began treatment with prednisone 
approximately 2 months ago at a dosage of 20 mg. 4 times 
daily, which was cut down 4 days ago to 20 mg. every 8 hours.  
Other than this, he also had a history of hypertension, for 
which medication had been prescribed, but which medication he 
ran out of a couple of days ago and had not been taking.  MG 
was reported to have been detected when he started having 
ptosis, the cause of which was MG, which had mostly affected 
his cranial muscles.  At that time, elevated blood pressure 
was detected in the hospital emergency room, and after a 
routine blood test showed glucose to be more than 1,000, the 
veteran was treated with insulin and admitted to the hospital 
for new-onset DM.  The impressions were new-onset DM, 
probably steroid-induced; MG; and hypertension.  Continued 
treatment with prednisone and Mestinon was planned, but with 
tapering-off of the prednisone.  

During his hospital course, the veteran was evaluated by D. 
Kleinman, M.D., for management of Type II DM, which was out 
of control.  The veteran gave a history of the onset of 
polyuria, polydipsia, and nocturia associated with a feeling 
of malaise and tiredness approximately 3 or 4 days prior to 
the current hospital admission.  A strong family history of 
DM on his maternal side was noted.  On current examination of 
the eyes, extraocular movements were intact, and there was no 
proptosis or lid lag.  After examination, Dr. Kleinman opined 
that it was likely that the veteran's current DM was related 
to his high-dose glucocorticoid therapy for MG.  Also of note 
was his significant family history of DM.

On neurological evaluation during his hospital course, A. 
Lombardino, M.D., reviewed the veteran's medical history 
pertaining to MG, noting initial treatment with Mestinon, and 
that he was having significant symptomatology even on doses 
of 120 mg. every 3 hours.  In August (sic) he began to take 
80 mg. of prednisone daily and reportedly almost immediately 
noticed improvement in his symptomatology, and he had been 
quite stable since that time.  He noticed that hand weakness 
began to emerge if he delayed taking Mestinon for even a half 
hour.  The doctor commented that the MG had remained well 
controlled.  On current examination, cranial nerve testing 
was unremarkable except for slight deviation of the tongue to 
the left on protrusion.  Tongue weakness was not identified.  
No bulbar or neck muscle weakness was seen.  Diplopia could 
not be elicited even on sustained lateral or upward gaze.  
Motor testing revealed 4/5 hand weakness.  Distal leg muscles 
were strong.  Sensation was intact bilaterally to all 
modalities.  Finger-to-nose testing was performed adequately.  
Deep tendon reflexes were "trace;" plantar responses were 
flexor.  The impressions were MG without thymoma by history, 
well-controlled on the present combination of 60 mg. of 
prednisone per day (the dose was lowered 5 days ago) and 120 
mg. of Mestinon every 3 hours; and uncontrolled DM and 
hypertension most likely related to prednisone.                 

Subsequently in late November 1994, the veteran was seen in 
the VA outpatient clinic for follow-up after his hospital 
discharge.  His MG was noted to have been controlled with 
prednisone and Mestinon.  He was treated with medications 
including insulin.  The assessment was insulin-dependent DM.

In a December 1994 outpatient note, Dr. Gizzi opined that the 
veteran's elevated blood sugar was related to prednisone.  
The subsequent record from January 1995 shows regular 
outpatient follow-up treatment and evaluation of the veteran 
for MG and DM by Dr. Gizzi through January 1997, and by Dr. 
Kleinman through February 1996.  

In December 1995, the RO received the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.

In July 1996, a VA physician who is a specialist in neurology 
reviewed the claims file in the question of whether a failure 
to diagnose MG during VA treatment and evaluation in May 1994 
resulted in its irreversible progress and led to DM.  The 
examiner reviewed the veteran's medical and employment 
history, and noted that he was currently being treated for MG 
that was at best mild.  His treatment regimen was noted to 
have included high-dose glucocorticoids, and after a couple 
of months of such treatment, he was hospitalized for 
hyperglycemia.  His blood sugar at the time of hospital 
admission was 1,000, which the doctor noted was quite high.  
Since discontinuing treatment with steroids, the blood sugar 
reportedly had returned to normal levels.  A family history 
of DM was noted.  The doctor opined that it was preposterous 
to attribute DM to the veteran's May 1994 VA medical 
treatment, noting that certain medications were notoriously 
diabetogenic, glucocorticoids among them, and would 
precipitate hyperglycemia which was readily reversed by 
discontinuing the drug - which occurred in the veteran's 
case.  After reviewing the available medical records, the 
doctor stated that the veteran did not have a thymoma, as a 
result of which he could not make the argument that some 
aspect of his MG was allowed to progress irreversibly because 
of a 1-month delay until June 1994 in arriving at the 
diagnosis of MG.  He opined that it was counterintuitive - in 
the absence of a thymoma - that a month's delay in the 
treatment of his MG made any clinical significance.  The 
doctor further noted that a review of the available medical 
records disclosed that none of the very competent 
neurologists who took care of the veteran had made the 
contention that any delay in diagnosis was to the veteran's 
disadvantage.  The diagnoses were posterior communicating 
artery aneurysm which was small and of no clinical 
significance; very mild MG; glucocorticoid-caused 
hyperglycemia, reversible on stopping the glucocorticoids; 
and history of myocarditis, resolved without residuals.             

The subsequent record shows regular VA outpatient follow-up 
treatment and evaluation of the veteran for various 
complaints and disorders including MG, DM, and his service-
connected cardiovascular disease from November 1996 through 
April 2001.          

In November 2001, the veteran testified at a hearing before 
the undersigned Member of the Board in Washington, D.C.  He 
stated that he had complained of pressure behind the eyes, 
blurred vision, and facial muscle weakness when first seen at 
the VA outpatient clinic in May 1994, but the nurse 
practitioner who evaluated him failed to refer him to a 
physician for treatment of these symptoms.  He asserted that 
he subsequently developed drooping eyelids and double vision, 
and again saw a nurse practitioner at the VA outpatient 
clinic who again failed to refer him to a physician for 
treatment.  He stated that he finally sought medical 
intervention at a non-VA medical facility where a physician 
diagnosed MG.  He asserted that his MG worsened despite 
initial treatment, finally requiring such aggressive 
treatment with prednisone that it resulted in the onset of 
DM.  He stated that this cause-and-effect relationship is 
supported by competent medical opinions, including that of 
Dr. Gizzi.  The veteran's representative requested that this 
case be referred for an advisory opinion from an IME. 

II.  Analysis

The appellant contends, in effect, that he suffers from MG 
and DM as a result of improper VA outpatient medical 
treatment in May 1994.  He asserts that the VA's failure to 
arrive at the diagnosis of MG in May 1994 resulted in its 
irreversible progress and led to DM.  He states that a proper 
diagnosis of MG in May 1994 and earlier medical intervention 
on the part of the VA would have prevented its progression to 
the extent that it led to DM.  He asserts that subsequent 
aggressive treatment with medications in late attempts to 
control the advancing MG caused the onset of DM.  He contends 
that the July 1996 VA medical report was inadequate, and 
requests a new VA evaluation.  He asserts that the VA 
outpatient clinical records in his case have been altered and 
falsified.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000.  
This new law, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001), redefined the obligation of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that the VA's duties with respect to the VCAA 
have been fulfilled.  First, the VA has a duty to notify an 
appellant of any information and evidence needed to 
substantiate and complete a claim.  In this case, the 
appellant and his representative were notified in the August 
1996 and January 1998 rating actions and the June 2001 
Statement of the Case (SOC) of the evidence of the evidence 
that served as the basis for the denial of compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
MG and DM as a result of VA medical treatment in May 1994, as 
well as the VA law and regulations governing veterans' claims 
and the reasons for the denial of his claim.  By letters of 
March 1997, the RO requested the appellant and his 
representative to assist with obtaining medical records 
pertaining to the veteran's treatment.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussion in the rating actions, SOC, and letters sent 
to the appellant and his representative properly and 
adequately informed them of the information and evidence 
needed to substantiate his claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.  In this case, the Board is satisfied that 
the RO on its own initiative has obtained all available 
medical records of the veteran from all pertinent medical 
providers identified in the record; all such records have 
been associated with the claims file, including VA outpatient 
records, records of hospitalization at the Kimball Medical 
Center, and records of treatment and evaluation by Drs. Rhee, 
Flynn, Traflet, Gizzi, Lee, Kleinman, and Lombardino.  In 
1996, the RO, on its own initiative, requested a VA 
neurologist to review the claims file and render advisory 
medical opinions regarding the relationship of the veteran's 
MG and DM to his VA medical treatment in May 1994; such 
opinions were rendered in a July 1996 written report and have 
been associated with the claims file.  During the November 
2001 hearing on appeal, the veteran's representative stated 
that the veteran would attempt to obtain additional medical 
statements in support of his claim including from Dr. Gizzi, 
but no such additional medical evidence has been received to 
date.  The Board is satisfied that all available pertinent 
medical evidence has been associated with the claims file, 
and that there is no additional existing evidence outstanding 
that is necessary for a fair adjudication of the issue on 
appeal.

Under these circumstances, the Board finds that a remand to 
the RO for explicit VCAA consideration, or for any additional 
notification and/or development action, is unnecessary, and 
that the veteran is not prejudiced by the Board's 
consideration of the claim on appeal at this juncture.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  The claim is 
ready to be considered on the merits

Initially, the Board notes that, during the pendency of this 
appeal, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  
However, the amendment applies to claims filed on or after 
October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 (Dec. 31, 
1997).  

Under the applicable criteria for claims filed prior to 
October 1997, 38 U.S.C.A. § 1151 provides that, where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization or medical or 
surgical treatment awarded under any of the laws administered 
by the VA, or as a result of having submitted to an 
examination under such law, and not the result of his own 
willful misconduct, and such injury or aggravation results in 
additional disability to him, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service-connected.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Under the provisions of 38 U.S.C.A. § 1151 applicable to 
claims filed prior to October 1997, benefits may be paid for 
disability attributable to the VA's failure to diagnose 
and/or treat a pre-existing condition when the VA provides 
treatment or an examination.  Disability due to a pre-
existing condition may be viewed as occurring "as a result 
of" the VA treatment or examination only if a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment which probably would 
have avoided the resulting disability.  The factual elements 
necessary to support a claim under 38 U.S.C.A. § 1151 based 
on failure to diagnose or treat a pre-existing condition may 
vary with the facts of each case and the nature of the 
particular injury and cause alleged by the claimant.  As a 
general matter, however, entitlement to benefits based on 
such claims would ordinarily require a determination that: 
(1) the VA failed to diagnose and/or treat a pre-existing 
disease or injury; (2) a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment; and (3) the veteran suffered disability which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  VAOPGCPREC 5-2001.

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
VA employees.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).

In this case, the veteran has contended that he suffers from 
MG and DM as a result of improper VA outpatient medical 
treatment in May 1994.  However, the record contains no 
evidence in favor of his claim other than his own medical 
opinion regarding the propriety of the VA medical treatment 
at that time.  As a layman, the veteran is not competent to 
offer such a medical opinion.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that there is a causal connection is required for 
favorable action.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While a layman such 
as the veteran can certainly testify about the presence of 
symptoms he may observe, he is not competent to render a 
medical opinion regarding the propriety of medical diagnosis 
and treatment and the relationship between such medical 
treatment and the onset, treatment, and etiology of medical 
disorders.

The evidence against the veteran's claim consists of Dr. 
Rhee's June 1994 examination report, when the possibility of 
MG was first documented as a diagnostic impression: even at 
that point in time, 22 days following the veteran's 
appearance in the VA outpatient clinic in May, MG was only 
one of several medical disorders suspected diagnostically, 
and a Tensilon test - a specific diagnostic test for MG - was 
only equivocal for MG at that time, and certainly not 
conclusively diagnostic.  In fact, Dr. Rhee at that time 
ordered several other medical tests and studies to rule-out 
several disorders other than MG, and no medical treatment for 
MG was initiated pending those tests and studies - evidence 
that the medical existence of MG was by no means certain even 
22 days following the veteran's appearance in the VA 
outpatient clinic in May.

The subsequent record documents the fact that MG was not 
present to a degree of diagnostic certainty following 
additional testing deemed negative, and at best equivocal, by 
Dr. Rhee in late June 1994.  Additional testing to arrive at 
a proper diagnosis of the veteran's symptoms, a 
cericocerebral angiogram in early July 1994, in fact showed 
Dr. Flynn's impression of an aneurysm.  

Not until after several subsequent medical studies and tests 
proved negative for various other suspected disorders did Dr. 
Gizzi arrive at the diagnostic impression that the veteran 
appeared to have MG in early September 1994 - some 3.5 months 
following the veteran's appearance in the VA outpatient 
clinic in May.  However, nothing in Dr. Gizzi's written 
report implicated improper May 1994 VA medical treatment in 
the etiology of the apparent MG, and even as late as 
September 1994 MG was still not the conclusive diagnosis of 
the veteran's disability picture, inasmuch as Dr. Gizzi felt 
it medically necessary to order an additional antibody test 
to rule-out other disease as the cause of the veteran's 
symptoms.  Only after such test proved negative was a 
diagnosis of MG documented in a mid-September 1994 VA 
outpatient neurological record, and Dr. Gizzi noted a 
confirmed diagnosis of MG for the first time in late 
September.  Again, nothing in Dr. Gizzi's written report 
implicated improper May 1994 VA medical treatment in the 
etiology of the MG.  Neither did Dr. Lee so implicate the May 
VA treatment in his late September report of neurological 
testing wherein he concluded that the veteran's findings were 
compatible with a post-synaptic neuromuscular junction 
disorder such as MG.  The Board finds that the numerous 
medical studies and tests conducted to rule-out differential 
diagnoses of the veteran's disability picture from June to 
September 1994 constitute evidence that several physicians 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably were unable to 
definitively diagnose his MG and render treatment during that 
period.  This evidence supports the conclusion that the 
veteran's May 1994 VA outpatient treatment was not improper 
in failing to diagnose and/or treat his MG at that early 
date, in view of the complex disability picture requiring 
numerous medical studies and tests to rule-out several other 
disorders before it was possible to arrive at the proper 
diagnosis and implement a correct treatment plan.

The record documents that Dr. Gizzi first contemplated 
treating the veteran with prednisone in late September 1994 
after there had been no change in his symptoms despite an 
increased dosage of Mestinon, and that prednisone was first 
used in the veteran's treatment 2 weeks prior to Dr. Gizzi's 
mid-October outpatient note.  With respect to the veteran's 
claim that treatment of his MG with prednisone resulted in 
the onset of additional disability, DM, the Board first notes 
that both Mestinon and prednisone were prescribed and used in 
a treatment regimen devised by a private physician, and thus 
does not constitute qualifying VA medical treatment that 
would entitle the veteran to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.  Second, nothing in 
Dr. Gizzi's - or any other physician's - written reports of 
record implicate improper May 1994 VA medical treatment in 
the etiology of the MG, its progress, the need to treat it 
with any medication including Mestinon and prednisone, and 
the development of DM.  

When new-onset DM related to high-dose glucocorticoid therapy 
was first diagnosed during the veteran's hospitalization at 
the Kimball Medical Center in November 1994, no medical 
opinion in that hospital record - including the consultation 
reports of Drs. Kleinman and Lombardino - implicated improper 
May 1994 VA medical treatment in the etiology of any medical 
problem including MG, its progress, the decision to treat it 
with high-dose glucocorticoid therapy, and the development of 
DM.  Although Dr. Gizzi in November 1994 opined that the 
veteran's elevated blood sugar was related to prednisone, the 
Board again notes that prednisone was prescribed by Dr. Gizzi 
himself, a private physician, and thus does not constitute 
qualifying VA medical treatment that would entitle the 
veteran to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.    

In July 1996, a VA physician who is a specialist in neurology 
reviewed the claims file and rendered opinions as to the 
pertinent medical questions in this case.  Those competent 
medical opinions were to the effect that there was no basis 
upon which the veteran's DM could be attributed to his May 
1994 VA medical treatment, and that such VA treatment could 
not be characterized as improper on the grounds that some 
aspect of his MG was allowed to progress irreversibly because 
of a 1-month delay in arriving at the diagnosis of MG.  
Rather, the doctor opined that a month's delay in the 
treatment of the veteran's MG was of no clinical 
significance.  The veteran has not introduced any medical 
opinion into the record that contradicts the July 1996 VA 
physician's opinions.

The Board, above, has found that the numerous medical studies 
and tests conducted to rule-out differential diagnoses of the 
veteran's disability picture from June to September 1994 
constitute evidence that several physicians exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably were unable to definitively diagnose 
his MG and render treatment during that period, and that this 
evidence supports the conclusion that the veteran's May 1994 
VA outpatient treatment was not improper in failing to 
diagnose and/or treat his MG at that early date, in view of 
the complex disability picture requiring numerous medical 
studies and tests to rule-out several other disorders before 
it was possible to arrive at the proper diagnosis and 
implement a correct treatment plan.  The Board finds that 
these conclusions are supported by the July 1996 VA 
physician's opinion that the veteran's May 1994 VA medical 
treatment cannot be characterized as improper by virtue of a 
delayed diagnosis of MG, inasmuch as a month's delay in the 
treatment of the MG was of no clinical significance, and his 
observation that none of the very competent neurologists who 
took care of the veteran had opined that any delay in 
diagnosis was to the veteran's disadvantage.

The Board also notes that the July 1996 VA medical opinions 
were supported by clinical findings and reasons and bases 
that were clearly set forth, and the Board thus considers 
them of great probative value and dispositive of the 
veteran's contentions in this appeal.  For this and other 
reasons, the Board finds no basis for the veteran's 
contention that the July 1996 VA medical report was 
inadequate: appellate review discloses that it contains the 
doctor's review of pertinent aspects of the veteran's medical 
and employment history, his thorough review of the records in 
the veteran's claims file, and his well-reasoned medical 
opinions supported by clinical findings based on the 
extensive documentation contained therein.  The Board thus 
finds that the July 1996 VA medical report is adequate to 
equitably adjudicate this claim, and that no new VA 
evaluation is necessary.  In view of the uncontradicted 
competent medical evidence in this case which is against the 
veteran's claim, the Board finds no medical complexity or 
controversy in this appeal requiring an advisory opinion from 
an IME.  The Board also finds without merit the veteran's 
charge that VA outpatient clinical records in his case have 
been altered and falsified; appellate review discloses no 
evidence of such alteration or falsification.

In view of the uncontroverted competent medical evidence in 
this case indicating no impropriety in the veteran's May 1994 
VA medical treatment as a result of failure to diagnose MG,  
and no relationship between such VA treatment and the 
progression of his MG requiring treatment with high-dose 
glucocorticoid therapy and the development of DM, the Board 
finds that the preponderance of the evidence is clearly 
against the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for MG and DM as a result of 
VA medical treatment in May 1994, and the appeal must be 
denied.  

Inasmuch as the evidence neither supports the veteran's 
claim, nor does there exist an approximate balance of 
positive and negative evidence ("equipoise"), but rather 
there is a clear preponderance of the negative evidence 
regarding the merits of the claim, the Board finds that the 
benefit of the doubt doctrine is not for application in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).     


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for MG and DM claimed to be the result of 
VA medical treatment in May 1994 are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

